FILED
                                                                            April 25, 2022
                                                                              released at 3:00 p.m.
                                                                          EDYTHE NASH GAISER, CLERK
                                                                          SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA


No. 21-0004 – Diane Sigismondi Judy v. Eastern West Virginia Community and Technical
              College

Chief Justice Hutchison, concurring:


              I concur with the majority’s opinion and its assessment that qualified

immunity does not bar the plaintiff’s action in this case. Also, contrary to the separate

opinion of my partially dissenting colleague, I find no fault in the majority opinion’s

determination that the plaintiff’s pleading meets any “heightened pleading” standards that

exist. The “heightened pleading” standard simply ensures that the government agency or

agent is fully apprised of the allegations raised by the plaintiff. The standard is not a total

bar to suit, but rather an admonition that circuit courts should use their supervisory powers

to coax a plaintiff to file some paper or pleading that shows the plaintiff intends to offer

proof that can overcome a qualified immunity defense, if the government or agent has

chosen to assert that affirmative defense. The plaintiff met that burden and offered the

required proof.


              I write separately because I believe that the plaintiff’s attorneys should have

made a much simpler argument to the circuit court: any qualified immunity defense was

waived by the State when it adopted the Human Rights Act (W. Va. Code §§ 5-11-1 to -

20). The plaintiff’s attorneys missed the mark entirely by buying in to, and trying to rebut,

the state college’s assertion of qualified immunity. Through passage of the Human Rights




                                              1
Act, the Legislature has waived any argument that the State and its subdivisions have any

immunity, qualified or otherwise, for violations of the Act.


              I see the instant case as being analogous to the panoply of cases this Court

has issued holding that the State and its subdivisions have waived any immunity when a

government employee asserts a claim for unpaid wages under the Wage Payment and

Collection Act (W. Va. Code §§ 21-5-1 to -18). Pretty much every case we have issued
                                                   1




since the mid-1980s has said no immunity applies to wage claims. See, e.g., McCarty v.

Harless, 181 W. Va. 719, 384 S.E.2d 164 (1989) (overtime pay for deputy sheriffs);

Gribben v. Kirk, 195 W. Va. 488, 466 S.E.2d 147 (1995) (unpaid overtime pay for State

Troopers); Ingram v. City of Princeton, 208 W. Va. 352, 540 S.E.2d 569 (2000) (unpaid

sick leave for a city police officer); Beichler v. W. Va. Univ. at Parkersburg, 226 W. Va.

321, 700 S.E.2d 532 (2010) (wages for a state university professor); Davari v. W. Va. Univ.




                This Court has found the State and its subdivisions are not immune in
              1


numerous contexts. For instance, the State is not immune in actions seeking writs of
mandamus, prohibition, habeas corpus, declaratory judgments, or injunctive relief.
Gribben v. Kirk, 195 W. Va. 488, 493, 466 S.E.2d 147, 152 (1995). The State is not
immune from actions challenging the constitutionality of a statute. Coal & Coke Ry. Co.
v. Conley, 67 W. Va. 129, 67 S.E. 613 (1910). Cities, counties, and school boards are
“liable in damages in a civil action for injury, death, or loss to persons or property allegedly
caused by an act or omission of the political subdivision or of any of its employees” because
of the Legislature’s passage of the Governmental Tort Claims and Insurance Reform Act,
§ 29-12A-1. This Court has found that governmental corporations are not immune.
Tompkins v. Kanawha Bd., 19 W. Va. 257 (1881). And the State and its subdivisions are
not immune for damage to property or inverse condemnation. See, e.g., Hope Nat. Gas
Co. v. W. Va. Tpk. Comm’n, 143 W. Va. 913, 105 S.E.2d 630 (1958); W. Va. Lottery v. A-
1 Amusement, Inc., 240 W. Va. 89, 807 S.E.2d 760 (2017).

                                               2
Bd. of Governors, 245 W. Va. 95, 857 S.E.2d 435 (2021) (supplemental wages for

professor serving as a university research center director).


              Our current qualified immunity jurisprudence says that “[a] public officer is

entitled to qualified immunity for discretionary acts, even if committed negligently.”

Maston v. Wagner, 236 W. Va. 488, 500, 781 S.E.2d 936, 948 (2015).                 However,

government employers cannot “exercise discretion” and withhold the wages of government

employees. Through passage of the Wage Payment and Collection Act, the Legislature

has said the State and its subdivisions must timely pay wages to employees and, hence,

cannot assert qualified immunity as a defense to the nonpayment of wages.


              Moreover, “[i]t is always presumed that the legislature will not enact a

meaningless or useless statute.” Syl. pt. 4, State ex rel. Hardesty v. Aracoma - Chief Logan

No. 4523, Veterans of Foreign Wars of U.S., Inc., 147 W. Va. 645, 129 S.E.2d 921 (1963).

In the Human Rights Act, the Legislature declared that employers subject to the dictates of

the Act include “the state, or any political subdivision thereof[.]” W. Va. Code § 5-11-3(d)

(1998). It makes no sense to say that the Legislature passed a statute declaring the State

and its subdivisions can be liable for discretionary, discriminatory employment decisions,

but then allow the State to simultaneously claim it was entitled to qualified immunity for

exercising that discretion. Applying qualified immunity to discriminatory actions by

public officers would render the Human Rights Act meaningless and useless. Accordingly,

it is clear that the Legislature tacitly waived any claim to qualified immunity.



                                              3
             In sum, qualified immunity has no place in an action where a government

employer is sued for discrimination under the Human Rights Act.




                                          4